Title: To George Washington from Major General William Heath, 30 June 1778
From: Heath, William
To: Washington, George


                    
                        Dear General
                        Head Quarters Boston June 30th 1778
                    
                    Yesterday a Xebeck arrived in this port from Spain, and a Cutter from France, I have this day forwarded the Letters to Congress ⅌r Express. If we may give credit to common reports brought by these Vessels  Chesepeck or Deleware will soon (if they are not already) be honored with a French Squardron, and the Letters in the Mail, addressed to the Count de Estaing Vice Admiral in the French Fleet, seem to be a confirmation of it.
                    It is also reported, and said to be true, that Capt. Jones the Continental Frigate the Ranger has taken the Drake, an English 20 Gun Ship, and carried her into France.
                    We have various reports here respecting the movements of Sir Henery Clinton’s Army and that of Your Excellency’s, and are momently expecting the arrival of Intelligence the most important and interesting.
                    The Honorable President of the Council here has just favored me with the enclosed Copy of a Letter which he received the Last evening by one of the Vessels from France. I have the honor to be With great respect & Esteem Your Excellency’s Most obedient Servant
                    
                        W. Heath
                    
                